Citation Nr: 1823390	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-06 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel
INTRODUCTION

The Veteran had active duty service from August 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2016, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is included in the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record, further development is necessary before the Board can adjudicate the Veteran's claims.

In October 2009, the Veteran received an audiological examination in which the examiner found that the Veteran either could not or would not respond consistently to speech, CNC, or pure-tone stimuli.  The examiner ultimately found that the results of the examination were of poor reliability and the examiner could not provide pure-tone threshold values, word recognition scores, or a nexus opinion.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, an adequate examination must be obtained.

Additionally, in his hearing the Veteran testified that he has been given hearing aids suggesting that his hearing has worsened; thus, warranting a new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997);

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiometric examination to ascertain whether any current bilateral hearing loss and tinnitus are related to service.  The claims file should be made available to the examiner and should be reviewed by the examiner.  

The examiner should offer an opinion as to the following:  

a)  Does the Veteran have a current diagnosis of a hearing loss disability of one or both ears as defined by VA regulation (38 C.F.R. § 3.385)?

b)  Is it at least as likely as not (a 50 percent or higher degree of probability) that bilateral hearing loss began in service, was caused by service, or is otherwise related to the Veteran's period of service, including noise exposure?

c)  Is it at least as likely as not (a 50 percent or higher degree of probability) that tinnitus began in service, was caused by service, or is otherwise related to the Veteran's period of service, including noise exposure?

A complete explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  

If the examiner determines that he or she is unable to provide the requested opinion without resort to speculation, the examiner must provide a reasoned explanation for such conclusion.

2.  After completion of the above, readjudicate the claim.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




